Case 4:21-cv-01941 Document 1 Filed on 06/11/21 in TXSD Page 1 of 17

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

United States Courts
Southern District of Texas
FILED

UNITED STATES DISTRICT COURT — yn 11 2021

Ephesian Johnny Franklin

 

Plaintiffs)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-V-

Beyonce Giselle Knowles

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

for the § outhem

District of uate

usien
Division He } Vi

Nathan Ochsner, Clerk of Court

Case No.

 

(to be filled in by the Clerk’s Office)

Jury Trial: (checkone) Yes W No

Nee Nee ee ee ee ee ee ee ee ae ee ee ey ee

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

: Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

Page of 6

Ephesian Johnny Franklin

 

211 N Woodson

 

Willis, Texas 77378

 

 

(346)-441-7947

 

milli7ephesus@gmail.com
Case 4:21-cv-01941 Document 1 Filed on 06/11/21 in TXSD Page 2 of 17

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Defendant No. 1

 

 

 

 

 

 

Name Beyonce Giselle Knowles

Job or Title (if known) Pop Singer

Street Address 2204 Crawford St

City and County Houston, Texas 77002 (Zo ne
— State and Zip Code flanks ’ 7

Telephone Number

E-mail Address (if known)

 

Defendant No. 2

Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 4

Name

 

Job or Title (if known)

 

Page of 6
Case 4:21-cv-01941 Document 1 Filed on 06/11/21 in TXSD Page 3 of 17

Ephesian Franklin

211 N Woodson, Willis, Texas 77378
milli7ephesus@gmail.com

April 19, 2021

Music Civil Lawsuit
Ephesian Johnny Franklin
Vs

Beyonce Giselle Knowles

This is Mr Ephesian Franklin the guy who did the Slab Parade in Houston, Texas

with Paul Wall and Slim Thug. Beyonce Knowles filmed her video 'no angel at

the Slab Parade 2014. Unknowingly, | had no idea my grandmother's house 1109

Wilson was put at the start of Beyonce Knowles music video "no angel." Several

‘videos were being filmed. Paul Wall mentioned it was Beyonce Knowles

filming, but it wasn't brought to my awareness that she would use my resources that much the
way she used them. My

driveway, my neighborhood, my family members, and friends for her video i wasn't aware |
because | was promoting my Slab Parade. Which still doesn't give her the right to use people
without consent.

Beyonce Knowles music video

has been deadly, bold, and costly too much. | was put on several of her video
links without my consent. | don't know Beyonce Knowles. Eight murders have
occurred to people from her music video "no angel" and | have all of the
evidence. Beyonce Knowles shows her obsession in the "no angel" video. She
lays on the couch and shows a firm veneration for Mr Ephesian Franklin.

Putting me on all of her music video links. Posting right next to my posts on
Instagram numerous times. | screenshot how desperate she is after me. She put
a chart with a Valentines date on it with her music video with my car on it.
Case 4:21-cv-01941 Document 1 Filed on 06/11/21 in TXSD Page 4 of 17

cae os
Gites | thy

 

Beyonce - No Angel (Video) * Beyoncé « No Angel (Vitieo) “

38.9S6.001 viewa- 6 yrar0 ogo. 1G.856.001 views Gyesta age

      

 

_ ty e

amsee w

 

el om
5 Beyond {18} Biber
Psect peore

1% eee eet

Beyonce £20} No Anget
Widen) 4

‘havriono svnornen treme
Deiat, atte

 

Here recently, at this same house it had to be remodeled because of damages.

My grandmother's house Mr. Ephesian Franklin moved in by himself 1109 Wilson

June 2020 10 months ago. Beyonce Knowles haunts the house with desperate
obsession with Mr Ephesian Franklin. Using an immaterial demon format Sasha

Fierce she calls herself. You can clearly see her standing in my house with

her format Sasha Fierce. The house at the start of her music video 'no angel."

She possesses the girl Shameka and made her do bizarre actions in the house. |

can't even go into details about it because it was so nasty. All my girlfriends

wouldn't respond to me all this time. Only Shameka because Beyonce Knowles so
desperate after me. She wants the one that resembles her the most.. You can clearly see
Beyonce Knowles resemblance in the girl Shameka. My documented

pictures had Shameka with a different regular look of herself before she

entered the house. Beyonce Knowles entered Shameka as soon as she came in the house.
Case 4:21-cv-01941 Document 1 Filed on 06/11/21 in TXSD Page 5 of 17

 

gy YouTube MTC:
. BD youtube.com/vac... :

 

Beyoncé - No Angel (Video) a
18,992,145 views - 6 years ago

 

 

 
Case 4:21-cv-01941 Document 1 Filed on 06/11/21 in TXSD Page 6 of 17

 

 

 

 

— Parade 0 Pp we f

 

What is Beyonce’s net worth?

Beyoncé’s estimated net worth in 2021 is
between $420 million and $500 million.

Beyoncé - No Angel (Video)
18,956,081 views - 6 yéars ago

 

 
Case 4:21-cv-01941 Document 1 Filed on 06/11/21 in TXSD Page 7 of 17

Beyonce's Drummer Quits &
Files Restraining Order Over
“Extreme Witchcraft” In
today's weird but true news,
Beyoncé's ex-drummer
Kimberly Thompsen has filed a restraining
order against the singer over allegations of
“extreme witchcraft” and even the death of
her baby kitten on tour. Feb 15, 2021

Her own drummer Kimberly Thompson filed the same complaint of intense
enchantment. Beyonce Knowles' desperate obsession even has Parade on top of
this image with her net worth taunting my Slab Parade she put in her music

video "no angel " with a crazed obsession.

 

 

No Angel

Song by Beyoncé

= e
, Overview — “Listen « People also sear

 

Baby put your arms around me
Tell me I'm the problem
No, I'm not the girl you thought you

 

Becalise youre no angel either, baby!

either, baby!

    

 

bknow {drive you crazy!

Bist would you rather that be 4 machine

Who doesn't notice when you're late or when you're lyin’
| love you even more than who | thought you were
before

   

In the lyrics to the song she states she comes with a side of trouble and she ©
Case 4:21-cv-01941 Document 1 Filed on 06/11/21 in TXSD Page 8 of 17

knows she drives you crazy. | don't know her or had no idea about how she

operates. She basically handed herself over to someone who has no interest in

her. Beyonce Knowles' antics are caught in her music video. Mr Ephesian Franklin is

hit in the back as he reaches inside of his vehicle. Paul Wall grabs the side

of his head from being struck. The guy by the trunk area frowns up with a strong facial disarray,
from receiving a infliction.

 

Beyoncé - No Angel (Video) a
18,956,081 views - 6 years ago

   

Beyoncé - No Angel (Video) a
18,956,081 views - 6 years ago
While pulling up to the music video set Mr Ephesian Franklin was aimed at and
had to jump out of his car. More importantly, why are these bizarre encounters
put in Beyonce Knowles music video with Mr Ephesian Franklin??? He's jumping
back out of his car. Then he's reaching in his car while his back is turned
with a bizarre showcasing in a worldwide music video with almost 19 million views. That's only
deception and defamation.

 
Case 4:21-cv-01941 Document 1 Filed on 06/11/21 in TXSD Page 9 of 17

  
  
  
 

Pound Cake/Paris Morton
Music 2

Jay-Z, Drake Buy

 

Syl EEE

{| Shawn Corey Carter... ..

| (born December 4,

+ 1969), better known by..

his stage-namie Jay-Z, is- -

| | anAmerican rapper, .

nn FeCord producer, :

» entrepreneur, and occasional actor. He is one e
of the most fi financially successful hip hop .
artists and entrepreneurs in America. in 2012,
Forbes estimated Carter's net worth at nearly -
$500 million. He has sold. approximately 50,
million albums worldwide, while receiving. . “

Beyoncé - No Angel (Video)
18,875,818 views - 6 years ago

RI

 

 

Now the horrible part of this is Beyonce Knowles music video "no angel" has 8
bizarre beloved people fatalities. The music video comes on with his grandmother's house, Mrs.
Ola MaeKennedy who's passing was after the music video.

 
Case 4:21-cv-01941 Document 1 Filed on 06/11/21 in TXSD Page 10 of 17

sceany hn a So ane a
Mortuary
Jammie. Pruite

    

is

OLA MAE HOUSE-
KENNEDY

Aug 14, 1932 - Apr 23, 2014

These TWO BOYS ARE BOTH DEAD ,shot, SHOWN HERE,, before the bizarre showcasing of
Mr

Ephesian Franklin leaning in his car with the bizarre sequence with his back
turned with rapper Paul Wall and the guy standing at the trunk area.

= CHRON. :
Third Ward praysfor violence  §
to end after two children shot
in ‘crossfire of cowards’

Brooke A. Lewis, Samantha Kenteret {on March 3, 2018

   

ei a e
fo 5
Beyoncé - No Ange! (Video) ~

UESSEIIE wens 6 yours go

 

Vigil for 8-year-old shot
and killed sparks
passionate plea from
community leaders

aio} By Nick Natanig
Friday Moret 35, 2018

   

‘ _ ad "
Vigh held'for 8-year-old kited nm senseless sheotiogin |
+ Houstrts Third Ward. ’

 
Case 4:21-cv-01941 Document 1 Filed on 06/11/21 in TXSD Page 11 of 17

sed

Beyoncé - No Angel (Video)

  

18,946,414 views : 6 years ago

Mr Ephesian Franklin close pal Kenneth Wade seen in her video holding the blanket was -
slammed into by a diesel and killed. | was slammed into by a diesel and was almost killed too,
but made a split second adjustment grabbing the driver to weave from going under the diesel on
the freeway.

Stemming from my grandmother's house my mother Gladys House has ownership of
the house with me. She's on channel 2 explaining my cousin's Damien House wife

and three kids fatal accident. Damien House is in the music video and the guy

who ranned into his wife and 3 kids from the back with the same sequence of

Kenneth Wade. The guy who hit Damien's wife and 3 kids made their car blow

up has Kenneth Wade significance. Kenneth Wade had a bold head with a beard
appearance, and had that same gray truck just like the guy who killed Damien's family.

 
Case 4:21-cv-01941 Document 1 Filed on 06/11/21 in TXSD Page 12 of 17

 

 

Beyoncé - No Angel (Video) “a
18,955,885 views - 6 years ago 8| .

LOCAL NEWS

Family remembers
mother, 3 children
killed in suspected
drunk driver crash

Deven Clarke, Reporter
Ninfa Saavedra, Digital Content Specialist

Published: March 16, 20216:59 pm

Tags: Deadly Crash, Drunk Driver

 

HOUSTON - Daniel Canada has been sitting in the
Harris County Jail since about noon Monday,
accused of killing a mother and three children.

The victim's family say the allegations are hard for
them as they try to cope with thelr loses.

“it didn’t set In right away, You got to try and get
your mind on that.” said Gladys House-El, the
grand-aunt of the three young boys,

Mr. Ephesian Franklin wants that music video taken down. It has other fatal incidents. He's
suing for $277,000,002 for his Assets: Slab Parade with the City of Houston, Home,
Grandmother's House damaged, Clothes, Video Footage, 4 vehicles, 3 Ebook Royalties, 6
beloved family members, vehicles and house damages to numerous friends and family, 11
people dead, defamation, and every other

violation. He wants that video taken down or all of his people and resources out of Beyonce
Knowles music video "no angel.” Results with that music video are still going on at my
grandmother's house with my mother Gladys House E] at it. ,

Sincerely,

Ephesian Franklin

 
Case 4:21-cv-01941 Document 1 Filed on 06/11/21 in TXSD Page 13 of 17

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Il. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

uw Federal question 1 Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

Civil Rights, Defamation, Murder, Pain and Suffering

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1, The Plaintiff(s)

a. If the plaintiff is an individual

The plaintiff, (name) , 1s a citizen of the

 

State of (name)

 

b. If the plaintiff is a corporation

The plaintiff, (name) , is incorporated

 

under the laws of the State of (name)

 

and has its principal place of business in the State of (name) -

 

Page of 6
Il.

IV.

Page of 6

Case 4:21-cv-01941 Document 1 Filed on 06/11/21 in TXSD Page 14 of 17

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

 

 

 

2. The Defendant(s)

a. If the defendant is an individual
The defendant, (name) , is acitizen of
the State of (name) . Or is acitizen of
(foreign nation)

b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

 

_ principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) 5

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy $400,000,000

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

My Slab Parade I signed for with the city of Houston with music artists Paul Slayton aka Paul Wall, and
Staryve Thomas aka Slim Thug. Pop singer Beyonce Knowles filmed a music video in my house at 1116 Wilson
St. She used my neighborhood, my kitchen, my driveway, my grandmother's house 1109 Wilson, and my Slab
Parade. She used my resources without my consent and destroyed all my resources. She put derogatory scenes of
me in her music video. I lost all my belongings immediately and I'm still getting stalked by Beyonce Knowles
right now. Attached evidence of all the details.

 

Relief

 

 
Case 4:21-cv-01941 Document 1 Filed on 06/11/21 in TXSD Page 15 of 17

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

I ask the court to do an emergency speedy trial. ] have lost family members damages. My Slab Parade was
taken with rappers Paul Wall and Slim Thug. My video footage was taken. Beyonce Knowles cameramen rode

_ in my car with me. Ebook royalties missing. Women damages. Attached files explains the damages.

Page of 6

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

 

 

Date of signing: June 8, 2021

Signature of Plaintiff Pood re pba
ae Ee as

Printed Name of Plaintiff Ephesian Johnny Franklin

 

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

 

Street Address.

 

State and Zip Code

 

Telephone Number

 

 
Case 4:21-cv-01941 Document 1 Filed on 06/11/21 in TXSD Page 16 of 17

E-mail Address

 

Page of 6

 
Case 4:21-cv-01941 Document1 Filed on 06/11/21 in TXSD Page 17 of 17

   

 

 

 

 

 

 

 

 

 

 

 

 

 
